MEMORANDUM ***
Maria Teresa Limso, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of an immigration judge’s denial of her motion to reopen in absentia exclusion proceedings. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to former 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen for abuse of discretion, Hernandez-Vivas v. INS, 23 F.3d 1557, 1560 (9th Cir.1994), and deny the petition for review.
Accepting as true Limso’s general allegations that she could not attend her exclusion hearing because she was pregnant and distraught, Limso did not establish reasonable cause for failing to appear. See Matter of S-A-, 21 I. & N. Dec. 1050 (BIA 1997) (finding alien’s general allegation regarding heavy traffic was not sufficiently detailed to establish reasonable cause for failing to appear at his exclusion hearing). Accordingly, the BIA did not abuse its discretion denying Limso’s motion to reopen. See Hernandez-Vivas, 23 F.3d at 1560.
Limso’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.